Citation Nr: 1546301	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 30 percent for PTSD.

3.  Entitlement to a compensable rating for resection of the large intestine.

4.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

5.  Entitlement to a total rating based on individual unemployability (TDIU).

6.  Entitlement to service connection for erectile dysfunction.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970 and his service including combat in the Republic of Vietnam with the receipt of the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeal (Board) from April 2012 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board finds that the record raises a claim for a TDIU given the claims made by the Veteran of not being able to work because of his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claim of service connection for erectile dysfunction as well as the claims for a rating in excess of 30 percent for PTSD, a compensable rating for resection of the large intestine, an initial rating in excess of 10 percent for a low back disability, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran's PTSD is productive of at least occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

At all times during the pendency of the appeal, the Veteran meet the criteria for at least a 30 percent rating for PTSD.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserted that his PTSD warrants an increased rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's PTSD is rated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

With these criteria in mind, the Board notes that at his November 2011 VA PTSD examination the Veteran both competently and credibly complained that his adverse PTSD symptomatology included nightmares and trouble sleeping.  See Davidson.  Similarly, in her July 2011 statement in support of claim, the Board finds that the Veteran's wife also competently and credibly reported that the Veteran's adverse PTSD symptomatology included problems sleeping (only 4-5 hours a night); being startled/jumping  when hearing loud noises including thunder; and having involuntary motor movements (i.e., jerking around) while sleeping.  Id.

In this regard, the Board notes that one of the specifically enumerated adverse symptomatology VA is directed to consider when adjudicating whether the criteria for a 30 percent rating for a psychiatric disorder have been met is chronic sleep impairment and the most probative evidence of record includes evidence of his sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the evidence, both positive and negative, as to whether the criteria for at least a 30 percent rating for PTSD have been met is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it has and at least a 30 percent rating is warranted.  38 U.S.C.A. § 5107 (West 2014).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

Given the below remand for the AOJ to consider whether the Veteran meets the criteria for a rating in excess of 30 percent for PTSD at any time during the pendency of the appeal, the Board finds that discussion of whether the criteria for referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted because it would be premature.


ORDER

At least a 30 percent rating for PTSD is granted at all times during the pendency of the appeal subject to the laws and regulations governing monetary benefits. 



REMAND

As to the claim of service connection for erectile dysfunction, given the diagnosis found in the private treatment records as well as the competent lay claims found in the records from the Veteran and his wife (see Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)), the Board finds that a remand is required to obtain needed medical opinion evidence as to whether the Veteran's disability is due to service and/or an already service-connected disability, including any of the medications he takes for these disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to the claim for a rating in excess of 30 percent for PTSD and an increased rating for resection of the large intestine, the Board finds that a remand for new VA examinations is required given the claims by the Veteran in his April 2014 statement that his disabilities have, in substance, worsened since his last VA examinations in 2011 and 2012.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As to the claim for an initial rating in excess of 10 percent for a low back disability, in June 2012 the Veteran filed a notice of disagreement to the May 2012 rating decision that granted him service connection for his low back disability.  However, no further action has been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the claim for a TDIU, the Board finds that a remand is required to provide the Veteran with notice of the laws and regulations governing this claim as well as to obtain needed medical opinion evidence as to the impact of the claimant's service-connected disabilities on his employability.  See 38 U.S.C.A. § 5103A(b), (d) (West 2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, the Board finds that the Veteran's July 2011 statement raises a claim of service connection for a chronic disability manifested by finger numbness and cramps in both legs due to his exposure to Agent Orange in the Republic of Vietnam.  Similarly, the Board finds that the Veteran's April 2014 statement raises claims for increased ratings for his gunshot wounds to Muscle Groups XIX and XX, kidney removal, and scars.  Moreover, the Board finds that these claims are inextricably intertwined with his TDIU claim.  Therefore, the Board finds that while the appeal is in remand status the claimant should also be provided with VA examinations so as to ascertain the impact of these disabilities on his ability to obtain and maintain employment.  See 38 U.S.C.A. § 5103A(g) (West 2014).

While the appeal is in remand status, the Veteran's updated VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Also while the appeal is in remand status the Veteran should be provided another copy of his November 2011 VA PTSD examination because, while the record shows a copy was mailed to him in September 2012, in April 2014 he continues to request the report claiming he never received it.  See 38 C.F.R. § 19.9 (2015).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Mail to the Veteran a copy of the November 2011 VA PTSD examination report. 

2.  Physically or electronically associate with the claims file all of the Veteran's treatment records from the Little Rock VA Medical Center.  A negative reply should be associated with the record if there are no treatment records.

3.  Physically or electronically associate with the claims file all of the Veteran's post-May 2011 treatment records from Dr. Jack Fendley.

4.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of his erectile dysfunction and chronic disability manifested by finger numbness and cramps in both legs in and since service as well as his current problems due to his PTSD, resection of the large intestine, and low back disability to include all problems they cause with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Provide the Veteran with notice of the laws and regulations governing a TDIU.

6.  Issue the Veteran a statement of the case (SOC) as to his claim for a higher initial rating for his low back disability.  If he thereafter perfects his appeal, return this issue to the Board.

7.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to obtain an opinion as to the origins of his erectile dysfunction.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's erectile dysfunction is due to his military service or has continued since that time, taking into account the nature and location of his documented abdominal gunshot wound and subsequent surgery as well as his presumptive exposure to herbicides due to his service in the Republic of Vietnam?

(b) Is it at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated by any service-connected disability, to include any medication he takes to treat these disabilities?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see and his wife is credible to report on what she can see, even when not documented in the medical record.

In providing the requested opinions, the examiner cannot rely solely on negative evidence as the sole basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to obtain an opinion as to the diagnoses and origins of any chronic disability manifested by finger numbness and cramps in both legs.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Does the Veteran have a chronic disability manifested by finger numbness and cramps in both legs and, if so, what is its diagnosis?

(b) Is it at least as likely as not that the diagnosed disability causing the Veteran's finger numbness and cramps in both legs is due to his military service or has continued since that time, taking into account his presumptive exposure to herbicides serving in the Republic of Vietnam? 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see even when not documented in the medical record.

In providing the requested opinions, the examiner cannot rely solely on negative evidence as the sole basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  After undertaking the above development to the extent possible, provide the Veteran with a psychiatric examination to determine the current nature, extent, and severity of his PTSD.  The claims file should be made available to and reviewed by the examiner.  Psychiatric testing should be conducted.  

The examiner should thereafter discuss the current severity of the Veteran's PTSD and the impact of all of his current PTSD symptoms on his social and occupational functioning. 

The examination report must include a complete rationale for all opinions expressed.  

10.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the severity of his resection of the large intestine.  The claims file must be provided to the examiner.  The examiner should discuss the current severity of the Veteran's disability.  

In this regard, the examiner should provide an opinion as to whether the Veteran's adverse symptomatology is best characterized as slight, moderate, or severe.

The examiner in providing the above opinion should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.

The examination report must include a complete rationale for all opinions expressed.  

11.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the severity of his gunshot wounds to Muscle Groups XIX and XX.  The claims file must be provided to the examiner.  The examiner should discuss the current severity of the Veteran's disability.  

In this regard, the examiner in providing the above opinion should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.

The examination report must include a complete rationale for all opinions expressed.  

12.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the severity of his status post kidney removal disability.  The claims file must be provided to the examiner.  The examiner should discuss the current severity of the Veteran's disability.  

The examiner in providing the above opinion should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.

The examination report must include a complete rationale for all opinions expressed.  

13.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the severity of his scars.  The claims file must be provided to the examiner.  The examiner should discuss the current severity of each scar.  

The examiner in providing the above opinion should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.

The examination report must include a complete rationale for all opinions expressed.  

14.  After completion of all requested and necessary development, the AOJ should adjudicate the claims of service connection for erectile dysfunction, the claims for increased rating for PTSD and resection of the large intestine, and the claim for a TDI to include the new inextricably intertwined claims of service connection for a chronic disability manifested by finger numbness and cramps in both legs due to Agent Orange exposure and increased ratings for his gunshot wounds to Muscle Groups XIX and XX, kidney removal, and scars.  As to the Muscle Groups XIX and XX adjudication, it should consider whether the Veteran is entitled to separate ratings for each Muscle Group.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) that includes citation to all evidence added to the claims file since the January 2014 SOC.  Once they are afforded an opportunity to respond, the appeal should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


